DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 18 January 2021 in response to the Office Action of 22 July 2020 are acknowledged and have been entered.  Claims 10-15 are withdrawn.  Claims 2-5, 7-9, 18-19, 22, 25, 28, and 33-35 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-5, 7-8, 18-19, 22, 25, 28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2005/0196406 Al) in view of Savar (Savar et. al. 2014. Journal of Biotechnology 175 31–37) and Schembri (Schembri et. al. 1998 Applied and environmental microbiology, p. 1628–1633).
Regarding claim 2, 3, 7, and 22 Daugherty teaches an expression vector capable of expressing and displaying a given passenger polypeptide on an outer surface of a biological entity (see claim 1), linked to a surface localized polypeptide, herein referred to as a "carrier" polypeptide (0083).  Daugherty et al. teach that the structure of the expression vector in paragraph (0174) comprises a multiple cloning site with a peptide or protein sequence inserted (molecule of interest), immediately following a leader sequence. This construct was fused to a linker and then fused to the N-terminus of a mature OmpX, for example. Daugherty et al. teach that FimA and FimH can be used as an OmpX (173, 251).  The general framework of such vector encoding a signal 
Daugherty does not teach where in the wherein a product of the nucleic acid sequence encoding the molecule of interest, or optionally a product encoded by the linker nucleic acid sequence, is fused to a naturally-occurring N-terminus of the mature Fim polypeptide.  Although Daugherty teaches fusion of a molecule of interest to the N-terminus of OmpX (or FimH), the invention provides expression vectors which present or display polypeptides as fusion proteins to an engineered C or N terminus that is displayed on the outer surface of a biological entity (176).
Savar evaluated the interaction of FimH fusion forms of tFliC with TLR-5, selected and subjected the forms with the best affinity and pose of interaction to the receptor to cloning and expression in E. coli system, and investigated the humoral and cellular immune responses to single and FimH fusion forms of tFliC (g. 32, column 1, paragraph 4).  Savar placed tFliC forms at the N and C termini of FimH protein to design different FimH/tFliC combinations; and used I-Tasser server, a hierarchical modeling approach based on multiple threading, to model the protein fusions (g. 32, column 1, paragraph 5), allow one to automated protein structure and function prediction based on the sequence-to-structure-to-function paradigm.  Among the six various fusion constructs, Savar demonstrated that the direct interaction of central portion of TLR-5 with truncated forms A and B was only possible in the A-FimH-B protein (Fig.1; Table 2); and this protein (where a molecule of interest is fused to a naturally-occurring N-terminus of the mature Fim polypeptide) showed the highest tendency to interact with TLR-5, considering the interaction free energy (−935 kJ/mol). Savar proclaims that this fusion protein could be capable of inducing stronger innate immune responses than the other fusion forms, demonstrates that the linking of truncated forms A and B with FimH antigen provided the required conformation for the interaction of the FliC derived segments with the receptor and showed that A-FimH-B should be the best combination for eliciting a strong immune response (g. 36, column 1, paragraph 1).  
Schembri investigates the display of heterologous peptides in type 1 fimbriae, which are surface organelles found on the majority of Escherichia coli strains that confer the ability to bind to specific surfaces, such as FimH.  Schembri discloses that FimH protein has been shown to be the actual receptor-binding molecule which recognizes a-D-mannose-containing structures; and because of this, type 1 fimbriated bacteria readily agglutinate yeast cells (a rich source of mannan) (pg. 1628, column, 1, paragraph 1).  Schembri teaches that the FimH adhesion, located at the tip of each fimbria and also is interspersed along the fimbrial shaft is a protein that consists of two major domains, each constituting roughly one-half of the molecule; the N-terminal domain seems to contain the receptor-binding site, while the C-terminal domain seems to contain the recognition sequences for export and bioassembly (pg. 1628, column, 1, paragraph 2).  Through investigation of the ability of FimH to display heterologous peptides in connection with the development of vaccine systems Schembri believes that FimH protein is an ideal candidate for display of random peptide sequences and for construction of designer adhesins (i.e., proteins manipulated to bind to targets of choice) (pg. 1628, column, 1, paragraph 3).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression vector of Daugherty to include a nucleic acid sequence encoding a molecule of interest at the N termini of the FimH protein, such as the FliC of Savar.  Given no disclosure of Savar that any modifications or engineering of the FimH protein was made prior to fusion, it is inherent that the N termini of the FimH protein of Savar is mature and naturally-occurring.  Additionally one would be motivated to use the I-Tasser server on the modified FimH fusion protein for prediction of protein structure and function, which would shed light on one’s expectation of success.  Furthermore, one of ordinary skill would be motivated to make such modification in order to induce strong immune responses giving FimH’s ability to display heterologous peptides sequences and for construction of designer adhesins for vaccine development as by Schembri and discussed above. 
Regarding claim 4, Daugherty teaches that the display position (molecule of interest) has a terminal affinity tag which allows for binding or detection of the molecule of interest (0178).
Regarding claims 5 and 19, Daugherty et al. teach the use of the araBAD promoter (0028).
Regarding claims 8 and 25, Daugherty et al. teach that the leader sequence is the leader sequence from the outer-membrane localized protein, which as discussed above can be FimH (0173).
Regarding claim 18, Daugherty et al. teach that the linker can comprise a cleavage site (0242) located between the polypeptide (molecule of interest) and the carrier protein (FimH) (242-243). 
Regarding claim 28, Daugherty teach that the biological entity is a bacterial cell, specifically a Gram negative bacteria (see claims 15 and 16).
Regarding claims 33, Daugherty teaches where the polypeptides (including the passenger polypeptide, i.e. molecule of interest) presented according to the present invention exhibit a biological activity (e.g., affinity, specificity, catalysis, assembly etc.) substantially similar to the corresponding free polypeptide in solution. In other words, the displayed polypeptide interacts with or binds a given target molecule in a manner that is substantially similar to that when the polypeptide is in its native environment and not attached to the biological entity (0086).
Regarding claim 34, Daugherty teaches that the display systems of the present invention may be applied to human or animal serum for identify dominant epitopes to which an immune response is targeted; for example immune responses may be quantitatively probed in both acquired and genetic diseases, e.g., autoimmune diseases, cancer, viral infections, and the like to identify disease causes, effects, and potential therapeutic intervention points (0190).  Daugherty also teaches where peptide displaying bacteria can be used as an infinitely renewable diagnostic reagents in a variety of assay platforms known to one skilled in the art, such as ELISA, fluorescence microscopy, and flow cytometry (0282).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2005/0196406 Al) in view of Savar (Savar et. al. 2014. Journal of Biotechnology 175 31–37) and Schembri (Schembri et. al. 1998 Applied and environmental microbiology, p. 1628–1633) and further in view of Craenenbroeck (Craenenbroeck et. al. 2000. Eur. J. Biochem. 267, 5665-5678).
Regarding claims 9, the modified expression vector of Daugherty is discussed above as applied to claims 1 and 2, are applied to claims 9.  Daugherty, Savar, or Schembri does not teach a cell containing a vector nucleic acid as claimed in claim 1 wherein said vector nucleic acid is i) stably integrated into the host genome or episomally replicating or ii) present as a minicircle expression vector.
Craenenbroeck teaches that integration of foreign DNA into the genome of established cells and organisms may have important consequences and to circumvent problems inherent in genomic integration, the genetic engineering of episomal (extrachromosomal) eukaryotic vectors offers an attractive alternative (pg.5665, column 1, paragraph 1).  Craenenbroeck further teaches several advantages of episomal vectors; first, the inserted gene of interest cannot be interrupted or subjected to regulatory constraints which often occur from integration into cellular DNA. Secondly, the presence of the inserted heterologous gene does not lead to rearrangement or interruption of the cell's own important regions. Thirdly, episomal vectors persist in multiple copies in the nucleus, resulting in amplification of the gene of interest, whenever the necessary viral trans-acting factors are supplied.  Finally, in stable transfection procedures, the use of episomal vectors often results in a higher transfection efficiency than the use of chromosome-integrating plasmids.  Furthermore, episomal vectors are plasmid constructions that replicate in both eukaryotic and prokaryotic cells and can therefore easily  be `shuttled' from one cell system to another. (pg.5665, column 1, paragraph 2 – column 2).  Therefore Craenenbroeck teaches episomally replicating vectors
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified expression vector of Daugherty as discussed above in claim 2 by introducing a nucleic acid sequence encoding a leader sequence, a nucleic acid sequence encoding a molecule of interest within the multiple cloning site, a nucleic acid sequence encoding a mature Fim polypeptide, and optionally, having a linker nucleic acid sequence located between the nucleic acid sequence encoding a molecule of interest and the nucleic acid sequence encoding a mature Fim polypeptide1 wherein a product of the nucleic acid sequence encoding the molecule of interest, or optionally a product encoded by the linker nucleic acid sequence is fused to a naturally-occurring  N-terminus of the mature Fim polypeptide into an episomal vector.  Introducing these sequences into an episomal vector would have motivated a skilled artisan wanting to ensure that the molecule of interest will not be interrupted and be continuously amplified in the cell at high efficiencies.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty et al. (US 2005/0196406 Al) in view of Savar (Savar et. al. 2014. Journal of Biotechnology 175 31–37) and Schembri (Schembri et. al. 1998 Applied and environmental microbiology, p. 1628–1633) and further in view of Pallesen (Pallesen et. al. 1995 Microbiology, 141, 2839-2848).
Regarding claim 35, the modified expression vector of Daugherty is discussed above as applied to claims 1, 2, 3, 7, and 20-22 are applied to claim 35.  Daugherty, Savar, or Schembri does not teach wherein the product is a protein or peptide selected from the group consisting of a hormone, growth factor, cytokine, chemokine, coagulation factor, antibody, toxin, vaccine, protease, oxidoreductase, transferase, hydrolase, lyase, isomerase, ligase and luciferase. 
Pallesen studies two different positions in the FimH adhesin for insertion and display of heterologous sequences representing the preS2 sector of the hepatitis B surface antigen and an epitope from cholera toxin (toxin), and showed them to be exposed in immunologically active forms 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified expression vector of Daugherty as discussed above in claim 2 by substituting the passenger polypeptide of Daugherty with cholera toxin.  This modification would have motivated a skilled artisan for the presentation of immunologically active epitopes for vaccine purposes.  

Response to Arguments
Applicants arguments filed on 18 January 2021 and the declaration under 37 C.F.R. 1.132 submitted by Dr. Hinrich Abken (Abken Declaration) have been fully considered but the evidence provided is not sufficient to overcome the rejection. 
Regarding claim rejections under 35 USC § 103, Applicants argue that “As discussed in Abken declaration, a skilled person would not conclude from the teaching of Shembri (Annex III) and Daugherty that the N-terminus is suitable for the POI” on page 8 and “a combination of Daugherty and Shembri does not show yield an entity where the passenger domain or passenger domain polypeptide is linked to the N-terminus of the carrier (claim 2 requires "fused to a naturally-occurring N-terminus of the mature Fim polypeptide"), and Savar does not make up for this and other deficiencies, and does not even disclose the Fim molecule being present” on page 9.  Applicant’s arguments have been considered and found unpersuasive as they do not address the merits of the rejections and are not taking into consideration the teachings of Savar combined with the teachings of Daugherty and Schembri as Savar positively teaches the fusion of a POI to the N In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Abken declaration argues that “Libraries of a variety of insertions used the permissive FimH position 255” which “were based on hydrophobicity and secondary structure predictions and are located in the surface exposed part of the FimH protein. In contrast, mutation at position 8 near the terminus resulted in loss or function or FimH see Schembri et al above. Thus, a skilled person would have concluded not to use the N terminus for linking a POI” on page 3 of the declaration.   Furthermore, applicant’s argue that “skilled person would not consider N-terminus fusion” because “the N-terminus is involved in receptor binding” on page 8.  Applicant’s arguments have been considered and found not persuasive.  First a teaching that position 225 of FimH was used for permissive insertions would not discourage one of ordinary skill to use the N terminal of FimH for linking a POI who was equipped with the teachings of Daugherty Savar, and and Schembri for the reasons discussed above.  Second, the function of FimH that was assessed by Schembri was its ability to participate in receptor ligand interactions, and specifically bind D-mannose receptors, i.e. receptor binding. Therefore applicant’s arguments, regarding the function of FimH in Schembri, are not commensurate in scope with the teachings of Daugherty or the instant claims as neither are concerned with using FimH for receptor binding and this function does not take into consideration the role of FimH as a carrier protein as taught by Daugherty who explains that localization to the surface is what is critical, not receptor binding.  The instant claims and Daugherty teach using FimH to display heterologous peptides on the surface of a cell and Schembri positively teaches that the 

Applicants argue that a skilled person would not consider N-terminus binding because Figure 14 of Daugherty including the passenger domain polypeptide within the carrier protein although the carrier protein has been split into two components with a new additional linker. This does not mean that the passenger domain or passenger domain polypeptide is linked to the N terminus of the carrier protein” (pg. 8).  Applicant’s arguments have been considered and is found not persuasive because even though the carrier protein has been split into two components, the split creates a new N-terminus onto which the passenger polypeptide is fused to; therefore the passenger polypeptide is linked to the N-terminus of the carrier. 
Applicants argue that in Savar, “fusion proteins are used to elicit an immune response while one goal of the present invention is to allow producing the protein to be released into the supernatant; and that “it is clear from Savar that an amino sequence as taught and required according to the present invention is not required, in particular, the amino sequence of the Fim molecule present”.  Applicant’s arguments are considered and found not persuasive as they are referring to limitations that are not being claimed.  These argument appears to suggest that the Fim molecule is not required in Savar, which is not persuasive because Savar specifically teaches proteins of interest fused to the N-terminus of Fim.
Applicants argue that “Daugherty does not even show a product of the nucleic acid sequence
encoding the molecule of interest, or optionally a product encoded by the linker nucleic acid sequence, is fused to a naturally-occurring N-terminus of the mature Fim polypeptide, and, 
Applicants argue that the limitation of “the product a recombinant protein having at least one biological activity of the natural protein (claim 33), a diagnostic or therapeutic protein (claim 34) and a protein or peptide selected from the group consisting of a hormone, growth factor, cytokine, chemokine, coagulation factor, antibody, toxin, vaccine, protease, oxidoreductase, transferase, hydrolase, lyase, isomerase, ligase and Luciferase….is also not taught by any combination of the references of record” on page 9-10.  Applicant’s arguments are considered and found not persuasive as they do not take into consideration the totality of the teachings of Daugherty, Savar, Schembri, and Pallesen as these limitation were specifically addressed in the rejection and applicant's general argument that these limitations are not taught is not persuasive because it does not specifically refer to these grounds of rejection.
All rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636